Case 5:20-cv-05188-PKH Document 17               Filed 12/01/20 Page 1 of 1 PageID #: 135




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                               FAYETTEVILLE DIVISION

ANITA CLINARD                                                                       PLAINTIFF

v.                                   No. 5:20-CV-05188

WASHINGTON REGIONAL
MEDICAL CENTER and SOLIMAN
MOHAMED ALI SOLIMAN                                                              DEFENDANTS

                                            ORDER

        Plaintiff filed a motion (Doc. 16) to dismiss Separate Defendant Soliman Mohamed Ali

Soliman, M.D. No response has been filed, but a response is unnecessary. The motion will be

granted. Federal Rule of Civil Procedure 41(a)(A)(i) allows a Plaintiff to dismiss without a court

order if a notice of dismissal is filed before the opposing party serves an answer or motion for

summary judgment. Separate Defendant Soliman has filed a Rule 12 motion to dismiss (Doc. 10),

which is not an answer. Plaintiff may dismiss her claims against Defendant Soliman as a matter

of right.

        IT IS THEREFORE ORDERED that Plaintiff’s motion (Doc. 16) is GRANTED and all

claims against Soliman Mohamed Ali Soliman are DISMISSED WITHOUT PREJUDICE.

Claims against Washington Regional Medical Center remain pending.

        IT IS FURTHER ORDERED that Defendant Soliman’s motion (Doc. 10) is

TERMINATED AS MOOT.

        IT IS SO ORDERED this 1st day of December, 2020.


                                                            /s/P. K. Holmes, ΙΙΙ
                                                            P.K. HOLMES, III
                                                            U.S. DISTRICT JUDGE
